Citation Nr: 1437124	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  04-31 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for chronic fatigue.

(The issues of entitlement to service connection for residuals of prostate cancer, entitlement to service connection for myopia, astigmatism and presbyopia, entitlement to service connection for atrial-ventricular block, entitlement to service connection for sleep apnea, entitlement to an increased evaluation for a skin disorder, entitlement to an increased evaluation for a low back strain, entitlement to an increased initial evaluation for right knee osteoarthritis, entitlement to an increased initial evaluation for left knee osteoarthritis, and entitlement to an effective date earlier than September 19, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD) will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1980 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDING OF FACT

In correspondence received in June 2014, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issue of entitlement to service for chronic fatigue.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to service connection for chronic fatigue have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has indicated, in correspondence received in June 2014, a desire to withdraw his "pending appeal," the issue of entitlement to service connection for chronic fatigue; hence, there remain no allegations of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The issue of entitlement to service connection for chronic fatigue is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


